Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney's Docket No.: P18H0120/US
IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE

In re application of: 	Yoon et al.  	  Group:	2135
Serial No.:			16/253,023 	  Examiner:	Tuan Thai
For:   SEMICONDUCTOR MEMORY DEVICE AND OPERATING METHOD THEREOF.


1. 	This action is responsive to amendment filed April 28, 2021.  Claim 2 has been cancelled.  Claims 12-16 are now canceled, claims 18-19 are newly added.  Claims 1, 3-11 and 17-19 are presented for examination and now allowed.

EXAMINER AMENDMENT
2. 	An examiner's amendment to the record appears below. Should 
the changes and/or additions be unacceptable to applicant, an 
amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

3. 	Initially, it is noted that 37 CFR 1.121(g) permits the Office to make amendments to the specification, including the claims, by Examiner’s amendments without the need to comply with the requirements of 37 CFR 1.121(b)(1), (b)(2), or (c), in the interest of expediting prosecution and reducing cycle time. Examiners may make additions or deletions of subject in the specification, including the claims, by providing instructions to make the change at a precise location in the specification and/or claims. See MPEP 1302.04 and 714(II)(E).

4. 	The claims have been amended as following: 

In the claims:
a. 	Please CANCEL claims 12-16.

REASONS FOR ALLOWANCE
5.	The following is an Examiner's Statement of Reasons for Allowance:
	The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the amended claims of the current invention (claims 1 and 17).  The prior arts of record do not teach nor suggest all the combined limitations in each amended claim separately including method 
By doing so, the read burst sequence information signal allocated to each of multiple bank groups are accurately reflected when read data are alternately outputted from different bank groups. The read burst sequence information signal is normally reflected when the read data are alternately outputted from different memory blocks each including bank groups, operational reliability of the semiconductor memory device is improved.  In light of the foregoing; claims 1 and 17 of the present application are found to be patentable over the prior arts.  
	Claims 3-11, 18; and 19 further limit the allowable independent claims 1 and 17.  These claims are therefore allowable for the same reason as set forth above.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-41874187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

June 05, 2021
/TUAN V THAI/Primary Examiner, Art Unit 2135